              Case 3:19-cv-06166-RBL Document 5 Filed 12/05/19 Page 1 of 3



1

2

3

4

5

6

7                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
8                                          AT TACOMA

9    OCEANCONNECT MARINE UK LTD.,                                 IN ADMIRALTY

10                                      Plaintiff,                No. 3:19-cv-06166

11                               v.                             DECLARATION OF CALE KARRICK
                                                                IN SUPPORT OF PLAINTIFF’S
12   M/V COREFORTUNE OL (IMO No. 9511014), its                  MOTION TO APPOINT SUBSTITUTE
     engines, tackle and apparel, etc.                          CUSTODIAN
13
                                        Defendant IN REM.
14

15             I, Cale Karrick., pursuant to 28 U.S.C. § 1746, declare as follows:

16             1.         I am the District Manager of Transmarine Navigation Corporation located at

17   1610 C Street, Suite 203, Vancouver, WA 98663. I have 19 years of experience as vessel

18   agent, and I have previously served as the U.S. Marshal’s substitute custodian for vessels

19   under arrest in the Western District of Washington.

20             2.         I have read Local Admiralty Rule 135 pertaining to the custody of property

21   and am familiar with its provisions.

22

23

24
     DECLARATION OF CALE KARRICK - Page 1                                             Le Gros Buchanan
     {29318-00567760;1}                                                                    & Paul
25                                                                                       4025 Delridge way sw
                                                                                                SUITE 500
                                                                                     SEATTLE, WASHINGTON 98106-1271
26                                                                                            (206) 623-4990
              Case 3:19-cv-06166-RBL Document 5 Filed 12/05/19 Page 2 of 3



1              3.         I am not a party to this action and have no interest in the outcome of this

2    action in which the vessel M/V COREOFRTUNE OL, IMO No. 9511014 (“Vessel”), is or

3    will be under arrest.

4              4.         I am also familiar with the Vessel’s size, type, construction material, and

5    apparent condition, and I have access to adequate facilities and supervision for and can safely

6    keep the same in place of the United States Marshal during the pendency of suit herein and

7    until further Order of this Court. In this regard, I will provide legal liability insurance and

8    perform the normal and customary custodial services for the Vessel, including attending

9    mooring lines, bilge pumping as necessary, and providing locks and security, and guarding

10   during its custodianship. We will charge an initial fee of $1,000.00 plus expenses to affect

11   the arrest and $100.00 per day plus expenses after that.

12             5.         If not paid directly by the Vessel, Transmarine will charge moorage at the rate

13   currently charged at its present location. The total charge for said services will be less than

14   those charged by the United States Marshal for providing such services through professional

15   keepers. I will provide these services and keep the Vessel secure at its current location,
16   unless I determine that the Vessel should be moved in order to safeguard and protect the
17   Vessel, or minimize expenses and/or maximize the sale price of the Vessel. In the event the
18   Vessel needs to be moved, we will notify the U.S. Marshal’s office prior to movement and
19   after it has been secured.
20             6.         I am a beneficiary of a Marine General Liability Insurance Policy (Policy No.
21   HO19LIA00544502) issued by Navigator’s Insurance Company with limits of $2,000,000.00
22   for damage sustained by third parties due to negligence committed during said custody.
23

24
     DECLARATION OF CALE KARRICK - Page 2                                               Le Gros Buchanan
     {29318-00567760;1}                                                                      & Paul
25                                                                                         4025 Delridge way sw
                                                                                                  SUITE 500
                                                                                       SEATTLE, WASHINGTON 98106-1271
26                                                                                              (206) 623-4990
Case 3:19-cv-06166-RBL Document 5 Filed 12/05/19 Page 3 of 3
